Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161597(29)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  EARL L. SULLIVAN,                                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                     SC: 161597                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 352985
  MICHIGAN REFORMATORY WARDEN,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant for reconsideration
  of the August 17, 2020 order that administratively closed this case is GRANTED. Plaintiff-
  appellant shall have 28 days from the date of this order to file a motion for the temporary
  waiver of fees and a certificate of prisoner account activity for the past twelve months. If
  those documents are timely filed, the case will be re-opened to give plaintiff-appellant the
  opportunity to comply with the requirements of MCL 600.2963 and proceed to a decision
  on the merits of his application.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 18, 2020

                                                                               Clerk